      Case: 1:21-cv-02180 Document #: 8 Filed: 04/22/21 Page 1 of 2 PageID #:43

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                       )
ZURU (SINGAPORE) PTE., LTD;            )
ZURU LLC;                              )
ZURU INC.,                             )
                                       )                                       Case No.:
      Plaintiffs,                      )
                                       )
   v.                                  )
                                       )
THE INDIVIDUALS, CORPORATIONS, LIMITED )
LIABILITY COMPANIES, PARTNERSHIPS, AND )
UNINCORPORATED ASSOCIATIONS            )
IDENTIFIED ON SCHEDULE A HERETO,       )
                                       )
      Defendants.                      )
                                       )

PLAINTIFFS’ MOTION TO EXCEED PAGE LIMITATION (MOTION FOR ENTRY OF
                 A TEMPORARY RESTRAINING ORDER)

       Plaintiffs ZURU (SINGAPORE) PTE., LTD, ZURU LLC, and ZURU Inc. (collectively

“Plaintiffs”), by and through their undersigned counsel and pursuant to Local Rules of the United

States District Court Northern District of Illinois Rule 7.1, respectfully request that they be given

leave to file their brief in support of Plaintiffs’ Ex Parte Motion for Entry of a Temporary

Restraining Order (TRO) in excess of 15 pages.

       As part of the TRO, Plaintiffs seek: (1) a temporary injunction against Defendants

enjoining the manufacture, importation, distribution, offering for sale, and sale of Counterfeit

BUNCH O BALLOONS Products; (2) a temporary transfer of the Defendant Domain Names to

Plaintiffs; (3) a temporary restraint of Defendants’ assets to preserve Plaintiffs’ right to an

equitable accounting; (4) expedited discovery allowing Plaintiffs to inspect and copy Defendants’

records relating to the manufacture, distribution, offering for sale, and sale of Counterfeit




                                                  1
    Case: 1:21-cv-02180 Document #: 8 Filed: 04/22/21 Page 2 of 2 PageID #:44
BUNCH O BALLOONS Products and Defendants’ financial accounts; and (5) service by

electronic mail and/or electronic publication (collectively, the “Ex Parte Motion for TRO”).

         Plaintiff's Ex Parte Motion for TRO includes at least five (5) distinct issues regarding

Plaintiffs’ intellectual property rights, each of which must be decided simultaneously. Plaintiffs’

brief contains necessary substantive content relevant to each issue that should be considered.

Plaintiffs’ brief is 32 pages, which is substantially less than the 75-page limit allowed if five

motions were filed separately. Plaintiffs, therefore, respectfully request that they be granted

leave to file a combined brief in excess of 15 pages, attached hereto as Exhibit A, for purposes

of efficiency.


Dated:      April 22, 2021                    Respectfully submitted,

                                               s/ William E. Walsh
                                              William E. Walsh
                                              DENTONS US LLP
                                              233 S. Wacker Drive, Suite 5900
                                              Chicago, IL 60606
                                              (312) 876-8000
                                              william.walsh@dentons.com

                                              Attorneys for Plaintiffs
                                              OF COUNSEL
                                              Charles E. Dorkey III (pro hac vice motion
                                              forthcoming)
                                              1221 Avenue of the Americas, 25th Floor
                                              New York, NY 10020
                                              (212) 905-8330
                                              charles.dorkey@dentons.com

                                              Attorneys for Plaintiffs




                                                   2
